986 F.2d 1412
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Morris COCHRAN, Plaintiff-Appellant,v.Bruce BERGER, Dr.;  J. T. Hadden;  Mark Hazelriggs;  BetsySachs, Defendants-Appellees.Robert Morris COCHRAN, a/k/a Michael the Archangel,Plaintiff-Appellant,v.Sally JOHNSON, Doctor;  Steve Counts, Lieutenant;  SandyBlakney, Doctor, Defendants-Appellees.
Nos. 92-6892, 92-6979.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 16, 1992Decided:  February 18, 1993

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge;  W. Earl Britt, District Judge.  (CA-92-190-CRT-BR, CA-92-328)
Robert Morris Cochran, Appellant Pro Se.
Paul Martin Newby, Office of the United States Attorney, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Robert Morris Cochran appeals from the district courts' orders granting summary judgment to the Defendants in these consolidated cases.  Our review of the record and the district courts' opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district courts.  Cochran v. Berger, No. CA-92190-CRT-BR (E.D.N.C. July 10, 1992); Cochran v. Johnson, No. CA-92-328 (E.D.N.C. Aug. 5, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED